Case 0:19-cv-60956-BB Document 11 Entered on FLSD Docket 06/03/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60956-BLOOM/Valle

 CAROLINE LASHBROOK,

        Plaintiff,

 v.

 AMERICAN INSURANCE AGENCIES DIRECT, LLC,

       Defendant.
 _________________________/

                          ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [10]

 (“Notice”), filed on June 3, 2019. The Court has carefully reviewed the Notice and the record, and

 is otherwise fully advised in the premises. Accordingly, it is ORDERED AND ADJUDGED as

 follows:

              1. The Notice, ECF No. [10] is APPROVED and ADOPTED;

              2. The above-styled case is DISMISSED WITH PREJUDICE;

              3. Each party shall bear its own attorneys’ fees and costs;

              4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                 and all deadlines are TERMINATED;

              5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 3, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
